Citation Nr: 1144782	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, to include whether there was clear and unmistakable error (CUE) in a May 1993 rating decision, which denied service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.  

6.  Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux Falls, South Dakota, VA Regional Office (RO).  

The Board notes that while the December 2010 VA Form 8 reflects the issues being certified are service connection for a left knee disorder and a right knee disorder, service connection for a left knee disorder and a right knee disorder was denied in a May 1993 rating decision.  Thus, and regardless of the action on the part of the agency of original jurisdiction (AOJ), the Board must determine whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left knee disorder and a right knee disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board notes that the issue of whether there was clear and unmistakable error (CUE) in a May 1993 rating decision, which denied service connection for a left knee disorder, raised in a July 2008 VA Form 9, is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011 at a travel Board hearing in Reno, Nevada.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a left knee disorder, a right knee disorder, and diabetes mellitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1993 rating decision, which denied service connection for a left knee disorder, was based on the correct facts as they were known at that time, and was in accordance with the existing law and regulations.

2.  Service connection for a left knee disorder and a right knee disorder was denied in a May 1993 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.

3.  The evidence added to the record since the May 1993 rating decision pertaining to a left knee disorder and a right knee disorder is relevant and probative.

4.  Sinusitis is manifested by no more than three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The competent evidence does not establish radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  A valid allegation of CUE in regard to the May 1993 rating decision, which denied service connection for a left knee disorder, has not been raised.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.105.

2.  The May 1993 rating decision, which denied entitlement to service connection for a left knee disorder and a right knee disorder, is final.  Evidence submitted since that decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

3.  The criteria for a 30 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.123, 4.124a, Diagnostic Code 6513 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes the Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The April 2007 letter told her to provide any relevant evidence in her possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the Court held that for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; that if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; and that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was vacated.  See Vazquez-Flores v. Shinseki, No. 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any error related to VA notifying the Veteran of alternative diagnostic codes or potential "daily life" evidence is harmless.  However, although this notice is no longer required, the Board notes that the August 2008 letter provided her with examples of the types of medical and lay evidence that the claimant may submit showing an increase in the disability or exceptional circumstances relating to the disability.  The August 2008 letter also discussed the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no objective evidence indicating that there has been a material change in the Veteran's sinusitis since the claimant was last examined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The May 2007 VA examination report is thorough and supported by VA records and not inconsistent with the Veteran's testimony.  See Transcript (2011).  The evidence in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The Court has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is not required because evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz, supra.  Although the Court said in Wensch that VCAA did not apply in such cases, it may be more accurate to say that VCAA applied, but that its notice and duty to assist requirements had been satisfied.  See Mason v. Principi, 16 Vet. App. 129 (2002).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

I.  CUE

Criteria & Analysis

The Veteran asserts CUE in a May 1993 rating decision which denied service connection for a left knee disorder.  Having considered the evidence, the Board finds the Veteran has not made a valid CUE claim.  

"Clear and unmistakable error" is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct facts, as they were known at the time, were not before the adjudicator or where the statutory or regulatory provisions extant at that time were incorrectly applied.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Subsequently developed evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

Based on the evidence, to include the Veteran's testimony at the hearing, Transcript (2011), the Board finds the Veteran's claim of CUE is based on a claim of an erroneous or inadequate interpretation of the facts by the AOJ.  An assertion of a failure to evaluate and interpret correctly the evidence is not a valid allegation of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, a failure in the duty to assist can never rise to CUE.  The Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of the previous decision in regard to service connection for a left knee disorder would have been manifestly different but for an error.  The Board notes that while service treatment records reflect relevant findings, to include a medial meniscus injury of the left knee in June 1981, the March 1993 VA examiner noted no disability due to the history of injury to probably the lateral collateral ligament in the left knee.  At best, the Veteran has raised a garden variety of assertions of error that do not give rise to a valid claim of CUE.  It is not enough that she argued that the AOJ should have reached a different conclusion.

The Board notes the Veteran had the option of appealing the May 1993 decision.  Neither she nor her representative, however, filed a notice of disagreement with the decision and, therefore, did not later perfect an appeal to the Board via the filing of a VA Form 9 substantive appeal.  Accordingly, the May 1993 rating decision subsequently became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.200.  The Veteran cannot now overturn a decision that is final - by alleging CUE - without first demonstrating that the decision in question would have been manifestly different but for the error.  As there was a lack of competent evidence of disability to the left knee, even in light of any possible oversight alleged, the decision would not have been manifestly different.  

The Board finds the Veteran has not made a valid CUE claim.  Therefore, the appeal must be denied.

II.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board is reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in accordance with VCAA, such error was harmless and will not be further discussed.

The AOJ previously addressed service connection for a left knee disability and a right knee disability in May 1993.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a left knee disorder and a right knee disorder was denied.  38 U.S.C.A. § 7105.  The decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in May 1993, the AOJ determined there was no diagnosis of a left knee disorder or a right knee disorder.  Since the determination, the Veteran has applied to reopen her claims of entitlement to service connection for a left knee disorder and a right knee disorder.  The evidence submitted since the prior final denial is new and material.  The impression on VA x-ray examination of the bilateral knees in September 2002 was minor varus deformities with minimal degenerative joint disease, and a November 2002 VA report of magnetic resonance imaging (MRI) of the left knee notes a mild superior patellar spur.  The Board finds the evidence is relevant and probative, and thus, the evidence is new and material.  

The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The evidence submitted since the prior final denial in May 1993 is new and material and the claims are reopened.


III.  Increased Rating

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, however, an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 6513, a 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts a rating in excess of 10 percent for sinusitis.  Having reviewed the evidence, the Board finds a 30 percent rating, but no higher, is warranted.  

The Veteran's sinusitis is currently rated as 10 percent disabling under 38 C.F.R. § 4.97 (2010), Diagnostic Code 6513.  The May 2007 VA examination report reflects complaints of sinus headaches one to six times per week, daily use of Flonase, and evidence of active disease and nasal obstruction was reported.  In addition, the Veteran provided credible testimony to the effect that she has constant symptoms, with clogging, crusting, and drainage, Transcript at 6 (2011).  In March 2011, the Veteran's co-worker stated that the Veteran often has a stuffy nose, complains of sinus headache, and takes time off from work due to the symptoms.  In this case, the Board finds the disability picture more nearly approximates the criteria for a 30 percent rating, but no higher.  

A rating in excess of 30 percent is not warranted.  The competent evidence does not establish radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The May 2007 VA examination report notes no surgery, no hospitalization, and no osteomyelitis, and the impression of x-ray examination of the sinuses was clear paranasal air sinuses.  

The Board notes that while it has been stated that the Veteran takes time off from work due to sinusitis symptoms, the 30 percent evaluation assigned herein contemplates impairment in earning capacity, including loss of time from exacerbations due to sinusitis.  38 C.F.R. § 4.1.  In addition, while total rating based upon individual unemployability (TDIU) is for consideration when raised during the adjudicatory process, in this case, there has been no assertion of unemployability due to service-connected sinusitis and thus, a TDIU is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report her symptoms.  As a layman, however, her opinion alone, and even in consideration of service as a dental assistant specialist, as reflected on her DD Form 214, is not sufficient upon which to base a determination as to the degree of impairment due to service-connected sinusitis.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the May 2007 VA medical opinion.  The opinion is based on objective findings, reliable principles, and sound reasoning, and is supported by VA treatment records.  The Board notes that the opinion is not inconsistent with the Veteran's testimony.  See Transcript at 6-10 (2011).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds the competent evidence does not establish, at any time, that the Veteran's service-connected sinusitis produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  The record reflects the Veteran is employed.  In addition, the competent evidence does not establish the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The May 2007 VA examination report notes no surgery, no hospitalization, and no incapacitating episodes for sinusitis.  Accordingly, the Board determines referral for an extraschedular rating is not warranted.

The evidence is in favor of a 30 percent rating, but no higher.  Consequently, and to that extent, the benefits sought on appeal are granted.  


ORDER

The appeal in regard to whether there was clear and unmistakable error (CUE) in a May 1993 rating decision, which denied service connection for a left knee disorder, is denied.

The application to reopen the claim of entitlement to service connection for a left knee disorder is granted.  

The application to reopen the claim of entitlement to service connection for a right knee disorder is granted.  

A 30 percent rating, but no higher, for sinusitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran asserts entitlement to service connection for a left knee disorder, a right knee disorder secondary to a left knee disorder, and diabetes mellitus secondary to service connected adjustment disorder with mixed anxiety and depression associated with irritable bowel syndrome.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Next, the Board notes that while the Veteran has asserted entitlement to a right knee disorder and diabetes mellitus on a secondary basis, there are relevant in-service and post service findings, and thus, a theory of entitlement based on direct service connection is also for consideration in this case.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Veteran has not been provided VCAA notice in regard to direct service connection for the issues of service connection a right knee disorder and diabetes mellitus.  

The Veteran testified that she overeats due her service-connected adjustment disorder with mixed anxiety and depression associated with service-connected irritable bowel syndrome and that her doctor advised that diabetes is due to her weight.  Transcript at 16-20 (2011).  She further testified that she has had left knee symptoms since an in-service injury, and has right knee symptoms as a result of favoring the left knee.  Id. at 29-31.  

The May 1980 service entrance examination shows the lower extremities were normal and the endocrine system was normal.  Service treatment records, dated in June 1981, reflect a profile for a medial meniscus injury of the left knee.  A May 1983 record notes a fall down the stairs and injury to the left ankle was noted and a contusion of the right anterior lower shin was noted.  In addition, a September 1983 record notes a family history of diabetes, and records, dated in October 1983, reflect the Veteran's participation in a weight control program.  A March 1984 record notes complaints of left knee pain, and an injury while bowling was noted.  The assessment was a contusion on the anterior aspect of the left leg, just below the patella with no joint involvement noted.  Records, dated in August 1984, note exogenous obesity.  

The Board notes that a November 1988 private record notes a contusion to the right knee and x-ray examination of the right knee was noted to be normal.  An October 1990 record notes glucose was 108.  

In addition, the March 1993 VA examiner noted no disability due to a history of injury to probably the lateral collateral ligament in the left knee.  The impression on VA x-ray examination of the bilateral knees in September 2002 was minor varus deformities with minimal degenerative joint disease, and a November 2002 VA report of magnetic resonance imaging (MRI) of the left knee notes a mild superior patellar spur and that a meniscus tear was not identified.  

In addition, it was stated at the hearing that relevant findings may be documented in her personnel records.  Id at 21.  The Veteran's 201 personnel file is not associated with the claims file.  

In this case, there are relevant in-service and post service findings and insufficient evidence upon which to base a determination.  Thus, the Veteran should be afforded a VA examination to determine the existence and etiology of a left knee disorder, a right knee disorder, and diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice in regard to direct service connection for a right knee disorder and diabetes mellitus.  

2.  Associate the Veteran's 201 personnel file with the claims file.  

3.  After completion of number 2 above to the extent possible, schedule the Veteran for a VA examination(s), at a facility not located in Reno, Las Vegas or Martinez, to determine the existence and etiology of a left knee disorder, a right knee disorder, and diabetes mellitus.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this Remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner(s) provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any left knee disorder, right knee disorder, or diabetes mellitus had an onset during service or within the initial year after separation, or is otherwise related to service, or is proximately due to or been chronically worsened by service-connected disability, including any left knee disability if it is determined that any left knee disability is "more likely" or "at least as likely" as not related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


